Title: To George Washington from John Laurens, 11 June 1782
From: Laurens, John
To: Washington, George


                  
                     Dear General.
                     11th June 1782
                  
                  The approaching session of the Georgia Legislature, and the
                     encouragement given me by Gov. Howley, who has a decisive influence in the
                     Councils of that Country—induce me to remain in this quarter for the purpose
                     of taking new measures on the subject of our black Levies. The arrival of Col.
                     Baylor whose seniority entitles him to the command of the Lt Troops. affords me
                     ample leisure for pursuing the business in person. and I shall do it with all
                     the tenacity of a man making a last effort on so interesting an occasion.
                  The sterility of the present campaign affords nothing worthy to
                     be detailed to Your Excellency—our operations have been confined to
                     inconsiderable skirmishes—and some little partisan strokes on our part, which
                     were brilliant and served to amuse us in default of better employment.
                  My last letter was closed & dispatched a moment before Mr
                     Leslies letter arrived to Genl Greene to feel his pulse on the subject of an
                     Armistice—and administer every political opiate that could be contrived—the
                     General’s Answer was obvious. since that; peace has been the prevailing topic
                     in Charles town—the terms of it founded in conjecture and framed by the
                     interest and passions of different individuals.
                  The Wisdom and virtue of Congress will no doubt have given the
                     proper repulse to the Sounders who have approached them. It is more and more to
                     be lamented that the french force under Ct. Rochambeau has not been applied to
                     Assist in opening the Trenches before C.  and that the
                     idea of an evacuation of that post has been so successfully propagated—the
                     expulsion or capture of the british Garrison there wd infinitely abridge
                     Negotiations. I renew my wishes for a continuence of your
                     Excellencys happiness & prosperity and am ever, Dear General Your
                     faithful Aid
                  
                     John Laurens.
                  
                  
                     My Letter will be delivered to Your Excellency by Mr Lovell
                        of the partisan Legion—he is an officer of merit, and as such I take the
                        liberty of presenting him to Your Excellency.
                  
                  
               